Case 1:19-cv-02290-KBJ Document 14-3 Filed 01/31/20 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

DAVID YANOFSKY,
Plaintiff,
V. Civil Action No. 1:19-cv-02290 (KBJ)
U.S. DEPARTMENT OF COMMERCE,

Defendant.

Nee Nee Ne ee Ne ee eee ee” ee”

 

SECOND DECLARATION OF ISABEL HILL
I, Isabel Hill, declare under penalty of perjury, that the following statements are true and correct
to the best of my knowledge and belief:

1. Iam the Director of the National Travel and Tourism Office (NTTO), International
Trade Administration (ITA), U.S. Department of Commerce (DOC, Commerce, or the
Department). I have held this position since 2013.

2. My statement in this declaration is based on my personal knowledge, information
provided to me by employees under my supervision, information obtained by me, and
information contained in the records of NTTO. I am personally familiar with Plaintiff's FOIA
request at issue in this civil action.

3. This Declaration is provided in support of Defendant’s reply in support of its motion for
summary judgment in this matter. This is my second declaration in this matter.

ALL DATA FILE RECORDS CREATED BY ITA FOR THE I-92 PROGRAM
HAVE BEEN FURNISHED TO PLAINTIFF

4. As previously affirmed, the I-92 program is a joint effort between CBP and NTTO to

provide international air travel statistics data to the government and the travel industry.
Case 1:19-cv-02290-KBJ Document 14-3 Filed 01/31/20 Page 2 of 7

5. CBP provides data directly to ITA in accordance with the 2002 Memorandum of
Understanding between DOC and the Immigration and Naturalization Service (now CBP)
division of the Department of Homeland Security (“DHS-DOC MOU”), which addresses the
protection of sensitive information. The DHS-DOC MOU was included as Exhibit 1 of my first
declaration.

6. The Department’s Technology, Services, and Innovation (TSI) [formerly the Office of
the Chief Information Officer (OCIO)} processes and aggregates the CBP data to create seven
tables of information for each year with different parameters. These tables are set forth in
standardized reports known as the U.S. International Air Travel Statistics Report.

7. For each of these tables of information, a data file exists containing the same data in the
standardized report. The only difference between the data file and the report is its format: the
report is a printable file in pdf format, whereas the data file is an excel workbook that permits the
data to be manipulated.

8. NTTO has provided to plaintiff the data files corresponding to all the processed and
aggregated data it has created for the I-92 program with respect to the years 2011 through 2015,
with the exception of three custom reports commissioned by businesses which contain business
proprietary information about those customers and their internal software programs and
capabilities. There are no additional data files created and maintained by NTTO, ITA, or DOC.

9. Specifically, until recently, the Department maintained a SQL database which contains
only data that came directly from CBP and is subject to the DHS-DOC MOU. This database
contains business proprietary information.

10. Recently, the Department migrated the I-92 data from SQL to Microsoft Power BI, and

the SQL system was decommissioned.
Case 1:19-cv-02290-KBJ Document 14-3 Filed 01/31/20 Page 3 of 7

11. In order to produce the CBP data in the Department database, data parameters would
have to be selected which do not reveal business proprietary information, and the database
extracted into a datafile. NTTO does not have the capability to compile and program the data,
and would have to pay the contractor to create the datafile. (Such a data extraction would be
referred to as a custom report in the contract.) The cost to NITO to prepare a datafile with all the
non-business proprietary information from CBP’s data for 2011 through 2015 would be
thousands of dollars. This does not include the hours of labor to identify the parameters which do
not constitute business proprietary information that should be extracted from the database. The
extracted information would have no data interpretation documentation associated with it.

12. Such an expense would be an undue burden upon NTTO. FOIA does not require
agencies to expend thousands of dollars to pay contractors to extract information from a database
to respond to FOIA requests, especially when the records in the database were provided by
another agency.

13. Producing such a datafile to plaintiffs would violate the terms of the DHS-DOC MOU
(see below) and likely result in CBP’s termination of sharing the underlying data with ITA.

ALL DATA FILE RECORDS CREATED BY ITA FOR THE I-94 PROGRAM
HAVE BEEN FURNISHED TO PLAINTIFF

14. As previously affirmed, the I-94 Program is a joint effort between CBP and NTTO to
provide travel statistics data for use by the government and the travel industry. Overseas arrivals
data are provided by CBP in accordance with the DHS-DOC MOU.

15. CBP securely transmits records directly to NTTO’s contractor, CIC Research, Inc.
(CIC). This information is supplemented by information from Statistics Canada and Instituto
Nacional de Estadistica y Geografia to properly tally all international arrivals data to the United

States based on the World Tourism Organization (UNWTO) definition of visitors.
Case 1:19-cv-02290-KBJ Document 14-3 Filed 01/31/20 Page 4 of 7

16. Pursuant to the contract between ITA and CIC, CIC creates information from the data it
receives from CBP. Specifically, CIC is obligated to extract, aggregate, and anonymize data
relevant to travel and tourism. The information produced by CIC under contract is transmitted to
ITA as summary tables of monthly data known as NTTO’s Summary of International Travel to
the United States report. A copy of the contract with CIC is attached as Exhibit 1 to this
declaration.

17. For each of these reports, a data file exists containing the exact same data as what is
contained in the summary report. The only difference between the data file and the report is its
format: the report is a printable file in pdf format, whereas the data file is an excel workbook that
permits the data to be manipulated.

18. The contract between ITA and CIC is a performance-based contract. Although we
understand that CIC maintains a database of information in a proprietary SAS format, NTTO,
ITA, and DOC are unaware of the details of precisely what is maintained. All that ITA can
assure is that CIC is capable, as required by the contract, to extract and produce data relevant to
travel and tourism based on the UNWTO definition of visitors from the data supplied by CBP.

19. ITA has furnished to plaintiff all of the data file records in its possession for 2011
through 2015 created by CIC pursuant to the contract.

20. Specifically, CIC has neither created nor transmitted to ITA pursuant to the contract any
data beyond what is in the data files corresponding to the standardized reports titled Summary of
International Travel to the United States. All of those data files were furnished to the plaintiff.
ITA does not have possession of any further data.

21. Although CIC has processed government data on behalf of ITA and maintains a

database of visitor arrival records, ITA does not have possession or access to this database.
Case 1:19-cv-02290-KBJ Document 14-3 Filed 01/31/20 Page 5 of 7

22. ITA does have the right to require CIC to extract records from its database if it pays for
the level of effort required to perform the work.

23. Custom reports of visitor arrival data are available as a result of this contractual right to
have CIC extract records from its database. The number of custom reports sold for the years in
question is zero, so the number of records created for ITA as a result of the custom report
capability is zero.

24. In theory, ITA could require CIC to extract all visitor arrival records from its database
from 2011 through 2015, excluding the fields that CBP indicates comprise personally -
identifiable information, and create a datafile with such information.

25. CIC has advised NTTO that the level of effort to perform such work would be $ 32,640
and would take approximately two months to produce. This is just the estimate for contractor
time and does not include any margin for profit as permitted by the contract. The estimate also
does not include administrative costs associated with producing or transmitting the data files that
would be created.

26. CIC started a new contract with NTTO in 2019. As part of the competition for the new
contract, NTTO’s sought improvements over the creation of custom reports. As a result,
compared to the contracts that were in place during the years when the data for 2011 through
2015 were being processed, CIC developed new in-house software that permits it to more readily
create custom reports. CIC also expanded its programming and storage capabilities and assigned
additional staff resources to NTTO’s account.

27. The quoted level of effort of $32,640 to create an I-94 based custom report reflects the
improvement between the current contract and the prior contract made possible by the

development of new software. Were an extraction of such data ordered under the prior contract,
Case 1:19-cv-02290-KBJ Document 14-3 Filed 01/31/20 Page 6 of 7

the level of effort to perform that work would have been an order of magnitude greater, well over
$100,000.

28. Even the much more modest expense of $32,640 would be an undue burden upon
NTTO. Furthermore, if the court were to order production of such information, plaintiff would
undoubtedly demand creation of such records for subsequent time periods.

29. Furthermore, other parties could also request custom database extractions.
Unfortunately, each extraction has a cost associated with it, and can unlikely be reused between
requests. Such a burden would divert funds appropriated to fund the current requirements of the
contract. Additionally, it would significantly hinder the contractor’s ability to deliver what is
required under the contract as labor would have to be diverted to accomplish the task. CIC is a
small business and does not have the extra capacity to accommodate unscheduled tasks.

30. Producing such a datafile to plaintiff would also violate the terms of the DHS-DOC
MOU (see below) and likely result in CBP’s termination of sharing the underlying data with
ITA.

SHARING CBP DATA IS PROHIBITED EXCEPT AS AUTHORIZED BY CBP

31. The MOU with CBP for I-92 and I-94 data articulates that DOC uses the data “for the
express purpose of calculating monthly, quarterly, and annual calendar year total, world region,
and country specific international travel figures and to calculate the monthly and quarterly
estimates of international travel and passenger fare exports used in the balance of trade for the
United States and ultimately is factored into the calculation of the Gross Domestic Product.”

32. The MOU with CBP for I-92 and I-94 data recognizes that “(t]he DOC and travel
industry heavily depend upon the Form I-92 and Form I-94 data to define the size and scope of

the international travel market to and from the United States. The data is critical to define the
Case 1:19-cv-02290-KBJ Document 14-3 Filed 01/31/20 Page 7 of 7

size and scope of international travel to and from the United States.”

33. The MOU also reflects that “[t]he arrival data is used in determining the economic
impact of international travel on state economies. The arrival data also comprises part of the
Travel and Tourism Satellite Accounts Program. None of these programs could exist if DOC did
not obtain the arrival data from [CBP].”

34. The MOU prohibits releasing information “in any form identifiable to any individuals.”
The MOU also prohibits disclosure of any data beyond “the number of arrivals into the United
States; the total number of travelers using business, pleasure, and student visas; estimates on the
number of individuals arriving by air, land, and sea; and age group data falling under selected

categories, including the destination and port-of-entry at the time of arrival.”

I declare under the penalty of perjury that the foregoing is true and accurate to the best of my

knowledge and belief. Executed on this Thirty-First day of January 2020.

elon

—

Isabel Hill

Director, National Travel and Tourism Office
